Citation Nr: 0106504
Decision Date: 01/19/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 
DOCKET NO.  99-16 234	)	DATE JAN 19, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether a September 1977 rating decision, in assigning a noncompensable rating for amputation, right fifth toe at the metatarsal phalangeal joint, involved clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than March 24, 1998, for a 20 percent rating for right fifth toe amputation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to April 1977; his discharge certificate reflects that he also had approximately one year and one month of prior active service.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, the earliest of which was entered in October 1998, of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal was docketed at the Board in 1999.

FINDINGS OF FACT

1.  No allegation of error, relative to a September 1977 rating decision which assigned a noncompensable rating for amputation, right fifth toe at the metatarsal phalangeal joint, comprises a legally cognizable claim of CUE.

2.  On March 24, 1998, the RO received the veteran's reopened claim for an increased disability rating; prior thereto, the record is negative for evidence demonstrating either such increased disability, relative to his right fifth toe amputation, as might warrant a 20 percent rating therefor or any claim for an increased evaluation therefor.

CONCLUSIONS OF LAW

1.  A September 1977 rating decision, in assigning a noncompensable rating for amputation, right fifth toe at the metatarsal phalangeal joint, did not involve CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The requirements for an effective date earlier than March 24, 1998, for a 20 percent rating for right fifth toe amputation, have not been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly developed, and no further assistance to the veteran is required to comply with the Veterans Claims Assistance Act of 2000, , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of treatment records have been obtained and the veteran has recently been examined by VA relative to his right fifth toe amputation.

I.  CUE

Preliminary to addressing the veteran's CUE claim, the Board would observe generally that CUE is a very specific and rare kind of error.  Specifically, it is the kind of error, whether of fact or of law, that, when called to the attention of later reviewers, actually compels the conclusion, to which reasonable minds could not differ, that the result in a given adjudication would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The record reflects that, in 1975 while he was yet in service, the veteran, in response to what was thought to be "a congenital overlapping right [fifth] toe", underwent the surgical amputation of such toe at the point of the fifth metatarso-phalangeal disarticulation.  Subsequent to service, when he was examined by VA in July 1977, the examiner noted that the "5th digit" on the veteran's right foot had been "surgically removed".  X-ray examination revealed an amputation of the right 5th toe "at the metatarsal phalangeal joint".  The pertinent examination diagnosis was amputation, right 5th toe.  Based on the foregoing, service connection was established for amputation, right fifth toe at the metatarsal phalangeal joint, in a rating decision entered in September 1977, at which time a noncompensable evaluation was assigned in accordance with the provisions of Diagnostic Code 5172.  The rating narrative specifically reflects that X-ray examination performed in conjunction with the then recent (i.e., in July 1977) VA examination confirmed "the amputation at the metatarsal phalangeal joint."  Following pertinent notice to the veteran in October 1977, with advisement of appellate rights, a Notice of Disagreement was not received within the subsequent year.  Therefore, in the absence of clear and unmistakable error in accordance with 38 C.F.R. § 3.105(a), such rating decision is final.  38 U.S.C.A. § 7105.

In asserting that the September 1977 rating decision, in assigning a noncompensable rating for amputation, right fifth toe at the metatarsal phalangeal joint, involved CUE, the veteran contends that the amputation point involving his right fifth toe in service involved removal of the metatarsal head, i.e., was "beyond the metatarsal head".  He asserts that the VA examiner in July 1977 "failed to state" the same on the related examination report, and that the September 1977 rating decision (in which, as noted above, a noncompensable rating was assigned for his service-connected amputation, right fifth toe at the metatarsal phalangeal joint) therefore involved a "clear and unmistakable error".  Initially, the Board would observe that the veteran's assertion that the amputation point involving his right fifth toe in service involved removal of the metatarsal head "beyond the metatarsal head" appears to be based on the results of a VA X-ray performed in July 1998 (which was interpreted to have revealed a "total amputation [of the] 5th toe involving all the phalanges [and] leaving a stump of the head of [the] 5th metatarsal bone"), the related report of which was of course not in the rating board's possession in September 1977.  Such recent item of evidence is therefore of no consequence in determining whether the September 1977 rating decision involved CUE.  The more salient point to be emphasized, however, which bears directly on any question as to what the VA examiner in July 1977 may have recorded or "failed to state" on the related examination report, is that any data omitted by the VA examiner (even ignoring that the Board is unable to ascertain any such data) would merely in such event give rise to an incomplete, rather than incorrect, record, and the former in any event is not a basis for a claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, to whatever extent an objection inheres in the veteran's foregoing assertion that the evidence in the rating board's possession in September 1977 was improperly weighed or evaluated, the same, significantly, does not rise to the level of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Given the foregoing observations, then, and since the law rather than the evidence is dispositive of the resolution of this aspect of the appeal, the claim of whether the September 1977 rating decision, in assigning a noncompensable rating for amputation, right fifth toe at the metatarsal phalangeal joint, involved CUE, is without legal merit and is, accordingly, denied.  See Sabonis, supra.  


II.  Earlier Effective Date

On March 24, 1998, the RO received an item of correspondence from the veteran wherein he asserted that he was "re-opening" his claim relative to his service-connected right foot disability.  When he was examined by VA in July 1998, the veteran was noted, relative to his inservice surgery, to have undergone "a clean amputation right to the distal head of the fifth metatarsal on the right foot".  Pertinent X-ray examination was interpreted to have revealed a "total amputation [of the] 5th toe involving all the phalanges [and] leaving a stump of the head of [the] 5th metatarsal bone."  Based on the foregoing, a pertinent 20 percent rating, effective from March 24, 1998, was assigned for "right 5th toe amputation" pursuant to Diagnostic Code 5172, in consideration of "amputation of one or two toes with removal of the metatarsal head" in a rating decision entered in October 1998.

In accordance with Diagnostic Code 5172, a 20 percent rating is warranted for the amputation of "[o]ne or two" toes, other than the great toe, "with removal of the metatarsal head".  

In asserting entitlement to an effective date earlier than March 24, 1998, for a 20 percent rating for right fifth toe amputation, the veteran, as was pointed out above, contends that the amputation point involving his right fifth toe in service involved removal of the metatarsal head, i.e., was "beyond the metatarsal head".  He asserts that the VA examiner in July 1977 "failed to state" the same on the related examination report, and that the September 1977 rating decision (in which the rating board assigned a noncompensable rating) therefore involved a "clear and unmistakable error".  Accordingly, he feels that the proper effective date for his presently assigned 20 percent rating for right fifth toe amputation should be in May 1977, at which time he submitted his original related claim for service connection.  

Under the law, except as otherwise provided, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As an exception to the foregoing regulation, the effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

In considering the veteran's claim of entitlement to an effective date earlier than March 24, 1998, for a 20 percent rating for right fifth toe amputation, the Board would respectfully point out, in passing (and ignoring that the Board, owing to the reasoning advanced above, has affirmatively determined that the September 1977 rating decision did not involve CUE), that the interpretation accorded the above-addressed July 1998 VA X-ray examination (i.e., that the amputation of the veteran's 5th toe left "a stump of the head of [the] 5th metatarsal bone") leaves some question as to whether there was an outright "removal of the metatarsal head", as is required for a 20 percent rating in accordance with Diagnostic Code 5172.  In any event, however, as to the veteran's essential contention, specifically, that the VA examiner in July 1977 "failed to" record that his inservice amputation involving his right fifth toe in service involved removal of the metatarsal head, i.e., was "beyond the metatarsal head", thus rendering erroneous the above-addressed September 1977 rating decision (and hence making May 1977, at which time he submitted his original related claim for service connection, the proper time from which his recently assigned 20 percent rating should run), the Board would saliently assert the following:  Pertinent X-ray examination performed in conjunction with the July 1977 VA examination (the report of which was in the rating board's possession in September 1977) specifically revealed an amputation of the right 5th toe "at the metatarsal phalangeal joint (italics added)", not "beyond the metatarsal head (italics added)", as the veteran avers.  Even ignoring, then, that an objection that the evidence was improperly weighed or evaluated (assuming the same may inhere in the veteran's foregoing assertion) does not rise to the level of clear and unmistakable error, see Damrel, supra, the veteran's allegation of misfeasance on the part of the RO in the September 1977 rating decision provides no basis for the assignment of an effective date earlier than March 24, 1998, for a 20 percent rating for right fifth toe amputation. 

As to the proper effective date for the assignment of a 20 percent rating for right fifth toe amputation, the record elsewhere reflects that the veteran's related claim for an increased rating was received at the RO on March 24, 1998.  Thereafter, the RO, in a rating decision entered in October 1998 and based on the results of the veterans July 1998 examination by VA, assigned a pertinent 20 percent rating, effective from March 24, 1998, the date of receipt of the veterans related reopened claim.  To be sure, the Board would observe that, inasmuch as factual ascertainment of an increase in pertinent disability was not shown until the occasion of the veterans VA examination in July 1998, the date of such examination (as opposed to March 24, 1998, the date of receipt of the veterans claim for an increased rating) may have comprised the proper effective date for the 20 percent evaluation assigned in October 1998.  See Harper v. Brown, 10 Vet. App. 125 (1997).  In any event, however, in the absence of either (1) evidence demonstrating the requisite increased disability or (2) any related claim therefor prior to March 24, 1998, the Board is readily persuaded that the evidence is against entitlement to an effective date earlier than March 24, 1998, for the assignment of a 20 percent rating for right fifth toe amputation.  Accordingly, entitlement to an effective date earlier than March 24, 1998, for the assignment of a 20 percent rating for such disability is not established.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

A September 1977 rating decision, in assigning a noncompensable rating for amputation, right fifth toe at the metatarsal phalangeal joint, did not involve clear and unmistakable error.  

An effective date earlier than March 24, 1998, for a 20 percent rating for right fifth toe amputation is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals


  
